Citation Nr: 0006092	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran, who had active service from November 1966 to 
August 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has failed to submit competent medical 
evidence which shows that any currently diagnosed hearing 
loss has a nexus or relationship to service, or that the 
hearing loss of the right ear which preexisted service 
chronically worsened or increased in severity during service.

2.  The veteran has failed to submit competent medical 
evidence which shows that any diagnosis of tinnitus has a 
nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has hearing loss and 
tinnitus that are related to various acoustic traumas he was 
exposed to during service.  In this regard, the VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, may be presumed 
to have been incurred in service, if they become manifest to 
a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

With respect to the veteran's claim for service connection 
for hearing loss, the veteran's September 1966 service 
induction examination indicates that he entered service with 
a high frequency hearing loss of his right ear.  Service 
medical records contain no further reference to complaints, 
treatment or diagnosis of hearing loss, and the veteran's 
July 1968 separation physical examination contains no 
information pertaining to hearing loss.  The Report of 
Medical History portion of the separation examination 
indicates that the veteran denied having hearing loss.

The medical evidence associated with the claims file 
following service contains no reference to treatment or 
diagnosis of hearing loss.  While the veteran has submitted 
statements from his brother and brother-in-law concerning his 
hearing loss, the Board would note that in a VA Form 21-
4142(JF) (Authorization and Consent to Release Information to 
the Department of Veterans Affairs), the veteran indicated 
that the "claim for hearing loss has not been confirmed by a 
doctor at this time."

Thus, as the record stands, there is no medical evidence that 
demonstrates that the veteran currently has hearing loss.  
Even assuming that hearing loss is currently present, there 
is no medical evidence which offers an opinion that any 
currently diagnosed hearing loss has a nexus or relationship 
to service and any acoustic trauma the veteran was exposed to 
during service.  Also, with respect to the veteran's right 
ear, given that hearing loss was noted upon entering service, 
competent medical evidence would be needed to demonstrate 
that the preexisting right ear hearing loss chronically 
worsened or increased in severity during service.  In the 
absence of such medical evidence pertaining to either ear, 
the veteran has not submitted evidence of a well-grounded 
claim, and his claim must be denied on this basis.

With respect to the claim for service connection for 
tinnitus, the veteran's service medical records contain no 
evidence of complaints, treatment or diagnosis of tinnitus.  
In addition, medical records dated following service contain 
no diagnosis of tinnitus.  A record dated in September 1998 
from Dr. Dallas Richards indicates that the veteran reported 
a history of tinnitus that started when he was in service and 
that he had continued to experience tinnitus since that time.  
Dr. Richards indicated that the veteran had mentioned the 
ringing in his ears to a previous physician, but on reviewing 
those records, Dr. Richards indicated that there was no 
mention of tinnitus.  Dr. Richards also noted that the 
veteran had mentioned tinnitus to him in the past, but he 
also failed to document that complaint in his records.

Therefore, as the record stands, there is no medical evidence 
which contains a clear diagnosis of tinnitus, and certainly 
no medical record which contains a diagnosis of tinnitus 
which is related to service and any acoustic trauma the 
veteran was exposed to during service.  As such, the veteran 
has failed to submit evidence of a well-grounded claim for 
tinnitus and his claim must be denied on this basis.

While the veteran clearly believes that he has hearing loss 
and tinnitus which are related to service and acoustic trauma 
he was exposed to during service, the Board notes that the 
veteran, as a layperson, is not qualified to offer opinions 
regarding the etiology of these disorders since such 
determinations require specialized knowledge or training.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), in which the Court held that a veteran does 
not meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claims are plausible is 
required in order for the claims to be well grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  

The Board is aware of no circumstances in this matter that 
would put the VA on notice that relevant evidence which 
exists, or could be obtained, that, if true, would make the 
veteran's service connection claims "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Simply put, what is missing from the veteran's claim is 
competent medical evidence which demonstrates not only that 
the veteran currently has hearing loss and tinnitus, but 
competent medical evidence which also relates those disorders 
to service.  In the absence of such evidence, the veteran's 
claims are not well grounded.

The Board does note the veteran's contention that he should 
be afforded a VA examination in connection with his current 
claim.  In this regard, the Board notes that the veteran was 
initially scheduled for such an examination and that the 
examination was canceled because the veteran was unable to 
report for that examination because of his employment.  
However, in the absence of evidence of a well-grounded claim, 
the VA has no duty to assist the veteran in developing the 
facts pertinent to his claim, including affording him a VA 
examination.  As such, a VA examination was not called for in 
this case.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals




 

